Citation Nr: 0734278	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability, to include as due to residuals of 
pilonidal cystectomy.

2.  Entitlement to service connection for a low back 
disability, to include as due to residuals of pilonidal 
cystectomy.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the left ankle.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1966 to December 
1969, from April 1980 to July 1980, from August 2001 to 
November 2001, and from January 2004 to July 2005. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). In 
July 2005 the case was before the Board and it was remanded 
to the RO to afford the veteran a personal hearing before a 
traveling Veterans Law Judge.

In June 2007, a personal hearing was held at the RO that was 
conducted by the undersigned Acting Veterans Law Judge. At 
the personal hearing the veteran submitted additional 
evidence along with a waiver of initial review of the 
evidence by the RO. See 38 C.F.R. § 20.1304 (2007). 

The issue of service connection for a low back disability, to 
include as due to residuals of a pilonidal cystectomy, as 
reflected on the title page, will be addressed by the Board 
herein. The Board intimates no prejudice to the veteran in 
proceeding in this manner. Also, in October 2007, the veteran 
forwarded documents to the Board regarding entitlement to a 
waiver of recovery of an overpayment. Absent pertinent 
administrative records involved with such a claim, it is not 
considered ripe for appellate review at this time. The issue 
of entitlement to a waiver of recovery of an overpayment is 
referred to the RO for further development.  

The issues of service connection for a low back disability, 
to include as due to residuals of pilonidal cystectomy; an 
initial rating in excess of 10 percent for residuals of a 
fracture of the left ankle; and an initial compensable rating 
for bilateral hearing loss; addressed in the REMAND portion 
of the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  A Board decision dated in February 1977, denied the claim 
of service connection for a low back disability; the February 
1977 Board decision is the last final disallowance of that 
claim.

2.  The evidence received since the February 1977 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1977 Board decision denial of service 
connection for a low back disability is final. 38 U.S.C.A. § 
7104(b) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for a low back 
disability, to include as due to residuals of pilonidal 
cystectomy. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back disorder manifested by low 
back pain was initially denied by a December 1975 rating 
decision that was appealed. A Board decision dated in 
February 1977 denied service connection for a low back 
disorder manifested by low back pain. The February 1977 Board 
decision is the last final disallowance of the veteran's 
claim.

The February 1977 Board decision considered service medical 
records primarily revealing treatment and surgery for a 
pilonidal cyst, and no back pathology.  The pilonidal cyst 
was subsequently service connected by VA. The evidence also 
included post-service VA records that showed a post-operative 
pilonidal cystectomy with no objective low back findings or 
any clinical etiological relationship between reported low 
back complaints and the service connected pilonidal 
cystectomy.  The evidence also included hearing testimony 
primarily from the veteran, regarding his back symptoms. It 
was determined by the Board in the denial that the veteran's 
low back symptoms reported by history were not related to 
surgery for a pilonidal cyst in service.  

The veteran attempted to reopen the claim of service 
connection for a low back disorder to include as due to 
residuals of pilonidal cystectomy in February 2003.  In the 
August 2003 rating decision denial, the RO considered the 
claim based on whether new and material evidence had been 
received, which it found had not. However, in the April 2004 
Statement of the Case, the veteran's claim was considered on 
the merits of service connection, rather than whether new and 
material evidence was received to reopen the claim.  

The question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In light of the Board's obligation to address whether 
claims should be reopened the Board will review this claim 
based on whether new and material evidence has been received. 
The Board intimates no prejudice to the veteran in proceeding 
in this manner.

In general, Board decisions are final. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100. Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim. 

VA regulations provide that new evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The February 1977 Board decision is the last final 
disallowance of the veteran's claim of service connection for 
a low back disability, to include as due to residuals of 
pilonidal cystectomy. 

Since the February 1977 Board decision additional evidence 
has been received. Among the evidence received is medical 
evidence that the veteran has current chronic low back 
pathology, including degenerative joint disease of the lumbar 
spine.  This evidence is pertinent and is neither cumulative 
or redundant evidence. Notwithstanding consideration of the 
veteran's claim on a secondary service connection basis, the 
additional evidence also shows current disability, a 
necessary criterion for direct service connection. See Pond 
v. West, 12 Vet App. 341, 346 (1999).  As a result this 
evidence raises a reasonable possibility of substantiating 
the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In that 
new and material evidence has been received, the Board 
determines that the veteran's claim of service connection for 
a low back disability, to include as due to residuals of 
pilonidal cystectomy, is reopened.

In this case, the Board has reopened the claim of service 
connection for a low back disability, to include as due to 
residuals of pilonidal cystectomy, and is remanding the claim 
as will be discussed subsequently. The Board has not taken 
any adverse action on the claim, and any deficiencies 
regarding duties to notify and to assist the veteran that may 
exist in this case are not prejudicial to the veteran at this 
time.

ORDER

The veteran's claim of entitlement to service connection for 
a low back disability, to include as due to residuals of 
pilonidal cystectomy has been reopened; to this extent, the 
appeal is granted. 


REMAND

The Board has reopened the claim of entitlement to service 
connection for a low back disability, to include as due to 
residuals of pilonidal cystectomy on the grounds that new and 
material evidence has been submitted. The claim requires full 
and complete compliance with the law regarding notification 
for substantiation of the claim and the VA duty-to-assist.  

It is noteworthy that during pendencey of the veteran's 
appeal, he apparently has had an additional period of active 
duty service, from January 2004 to July 2005. 
The veteran has submitted medical records from the additional 
period of service, yet it is not certain if these records are 
submitted in their entirety. In addition, the veteran asserts 
that his pre-existing back disorder was aggravated by his 
military service. This constitutes a legal approach that has 
not been previously considered.  Additional clinical 
information would be helpful to determine the etiology and 
relationship, if any, that his back disorder has to his 
military service or to a service connected disability.

The veteran's appeal also includes the claims of an increased 
rating for residuals of a fracture of the left ankle, and a 
compensable rating for bilateral hearing loss.  Review of 
service medical records submitted by the veteran from his 
latest period of military service, as well as testimony from 
the personal hearing held in June 2007 at the RO, may 
indicate some increase in severity of his service connected 
disabilities. VA medical examinations would be help to 
clarify and to help rate any increase in severity of his 
service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
take any necessary action to ensure 
compliance with VA law regarding all 
notice and assistance requirements for the 
veteran's claims. The AMC should ensure 
that the veteran has been properly advised 
of (a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, and 
(c) the information and evidence that the 
veteran is expected to provide. VA must 
also ask the claimant to submit any 
pertinent evidence in his possession

2.  The AMC should obtain the veteran's 
complete service medical records from his 
period of military service from January 
2004 to July 2005, from the pertinent 
service department, and associate those 
records with the claims folder.  

3.  The veteran should be scheduled for an 
appropriate VA medical examination to 
ascertain whether any current low back 
disorder is causally related to any 
inservice injury or is proximately due to, 
or has been aggravated by, his service-
connected pilonidal cystectomy. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. Any 
medically indicated tests, such as X- 
rays, should be accomplished. After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

a). Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current low back disability is causally 
related to any injury or symptomatology 
documented in the service medical records?  

b). Is it as least as likely as not (a 50% 
or higher degree of probability) there has 
been any aggravation of a prior lumbar 
spine disability, during service, 
specifically during the veteran's period 
of military service from January 2004 to 
July 2005? 
 
 c). Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current low back disability is 
proximately due to, or caused by, the 
veteran's service- connected pilonidal 
cystectomy disability?

 d). Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current low back disability has been 
aggravated by the veteran's service-
connected pilonidal cystectomy disability?

4.  The veteran should be afforded a VA 
medical examination of his residuals of a 
fracture of the left ankle to ascertain 
the severity and manifestations of his 
service-connected disability. All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail. The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.

a).  The examination report must also 
address any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion. 

b).  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring limitation 
of motion. If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups. 
If the examiner is unable to offer an 
opinion as to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated and the 
reason should be explained.

5.  The AMC should then arrange for the 
veteran to be afforded a VA audiological 
evaluation, with audiometric studies, to 
determine the current severity of his 
bilateral hearing loss. His claims file 
must be made available to the examiner for 
review in conjunction with the 
examination.

6.  Thereafter, the AMC should review the 
expanded record and determine if service 
connection for a low back disability, to 
include as due to residuals of pilonidal 
cystectomy, an initial rating in excess of 
10 percent for residuals of a fracture of 
the left ankle, and an initial compensable 
rating for bilateral hearing loss are 
warranted. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


